                 Case 1:21-mj-06846-UA Document 5 Filed 08/13/21 Page 1 of 3




'-•   UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK


      UNITED STATES OF AMERICA,

                             -v-                                              21 Mag - 6846 (_J

       Jonathan Ford                                                        ORDER
                                             Defendant(s).




      BARBARA MOSES, United States Magistrate Judge:

             This Order is entered, pursuant to Federal Rule of Criminal Procedure S(f) and the Due

      Process Protections Act, Pub. L. No 116-182, 134 Stat. 894 (Oct. 21, 2020), to confirm the

      Government' s disclosure obligations under Brady v. Maryland, 373 U.S. 83 (1963), and its

      progeny, and to summarize the possible consequences of violating those obligations.

             The Government must disclose to the defense all information "favorable to an accused" that

      is "material either to guilt or to punishment" and that is known to the Government. Id. at 87. This

      obligation applies regardless of whether the defendant requests this information or whether the

      information would itself constitute admissible evidence. The Government shall disclose such

      information to the defense promptly after its existence becomes known to the Government so that

      the defense may make effective use of the information in the preparation of its case.

             As part of these obligations, the Government must disclose any information that can be used

      to impeach the trial testimony of a Government witness within the meaning of Giglio v. United

      States, 405 U.S. 150 (1972), and its progeny . Such information must be disclosed sufficiently in
                 Case 1:21-mj-06846-UA Document 5 Filed 08/13/21 Page 2 of 3




-~~   advance of trial in order for the defendant to make effective use of it at trial or at such other time as

      the Court may order. 1

              The foregoing obligations are continuing ones and apply to materials that become known to

      the Government in the future. These obligations also apply to information that is otherwise subject

      to disclosure regardless of whether the Government credits it.

              In the event the Government believes that a disclosure under this Order would compromise

      witness safety, victim rights, national security, a sensitive law-enforcement technique, or any other

      substantial government interest, it may apply to the Court for a modification of its obligations,

      which may include in camera review or withholding or subjecting to a protective order all or part of

      the information otherwise subject to disclosure. 2

              For purposes of this Order, the Government has an affirmative obligation to seek all

      information subject to disclosure under this Order from all current or former federal, state, and local

      prosecutors, law enforcement officers, and other officers who have participated in the prosecution,

      or investigation that led to the prosecution, of the offense or offenses with which the defendant is

      charged.

              If the Government fails to comply with this Order, the Court, in addition to ordering

      production of the information, may:

              ( l) specify the terms and conditions of such production;

              (2) grant a continuance;

              (3) impose evidentiary sanctions;




      1
       This Order does not purport to set forth an exhaustive list of the Government's disclosure
      obligations.
      2
       The Classified Information Procedures Act sets forth separate procedures to be followed in the
      event that the Government believes matters relating to classified information may arise in
      connection with the prosecution. See 18 U.S .C. app. 3 §§ 1 et seq.
                                                           2
              Case 1:21-mj-06846-UA Document 5 Filed 08/13/21 Page 3 of 3




         (4) impose contempt or other sanctions on any lawyer responsible for violations of the
             Government's disclosure obligations, or refer the matter to disciplinary authorities;

         (5) dismiss charges before trial or vacate a conviction after trial or a guilty plea; or

         (6) enter any other order that is just under the circumstances.


Dated:   8/ 13/21
         New York, New York                               SO ORDERED.




                                                      3
